DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I, claims 1-14, in the reply filed on 21 May 2022 is acknowledged.  The traversal is on the ground(s) that portion of the Office Action which states that the apparatus as claimed can be used to “stake and support a plant stem” is not a “materially different process”; that there will be no increased examination and search burden because there are no “mutually exclusive characteristics” cited within the apparatus claims of the Applicant’s invention; and applicant argues that the claims do claim a plant container.
This is not found persuasive because the examiner has met the requirements of MPEP § 806.05(e). The apparatus as claimed can be used to practice another and materially different process then the method claim that requires a water level indicator and the introduction of water with the measurement of the water level.  The apparatus can operate in an entirely different process.  The apparatus of claim 1 does not actually have to be in a plant pot when in use.  The language “for placement into the interior of a plant container” does not positively claim the plant or the plant container, the device must merely be capable of being placed in a plant container.  The claim language does not limit to a plant container and is merely functional language in an apparatus claim.  The apparatus of claim 1 could be placed in a field next to a plant with the stem of the plant strapped to the pipe.  In addition, the apparatus claim does not require a water level float to be present.  The broad difference between the apparatus claim and the method claim would place a search burden on the examiner since the apparatus claim language does not tie the invention to the art of plant husbandry alone, but reads on a false bottom for a variety of containers to the art of ground stakes.  Whereas the method claim is tied to the method steps of watering a plant and measuring the amount of water with a float.
The requirement is still deemed proper and is therefore made FINAL.
Claim Objections
The claims are objected to because they include reference characters which are not enclosed within parentheses.  (e.g. claims 5 and 6)
Reference characters corresponding to elements recited in the detailed description of the drawings and used in conjunction with the recitation of the same element or group of elements in the claims should be enclosed within parentheses so as to avoid confusion with other numbers or characters which may appear in the claims.  See MPEP § 608.01(m).
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 12 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 12 has the limitations of “two inches less than the interior diameter”, but this is not supported by the specification.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10, 11, and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "the structure" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 11, the phrase "mesh-like" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (“mesh-like is equivalent to "or the like"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).
Regarding Claim 13, the claim limitation “means for attaching” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The disclosure is devoid of any structure that performs the function in the claim Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 4,212,134 to Brokamp in view of U.S. Patent No. 5,107,621 to Deutschmann and U.S. Patent No. 4,916,858 to Hobson.
Regarding Claims 1 and 10, Brokamp teaches a plant watering insert apparatus of a certain shape and contour, (Brokamp Fig. 4 #52) for placement into the interior of a plant container (Brokamp Fig. 4 #10), comprising: (a) a shape and contour being an inverted cup-like structure having a flat-surfaced top end having a plurality of openings in the top end (Brokamp Fig. 4 #60 and #58); (b) a continuous sidewall sloping downward (Brokamp Fig. 4 sidewall extending down from #60) from the top end, the sidewall forming an open bottom end; (c) an external circumferential flange projecting outward from the bottom end (Brokamp Fig. 4 horizontal portion of #52 at the bottom of the sloping sidewall), said flange having a shelf,  (d) circular collar (Brokamp Fig. 4 #62); (e) a cylindrical pipe (Brokamp Fig. 4 #64) being removably attached, vertically, to the interior of the collar, and (f) a spacing tab (Brokamp Fig. 4 portion of #52 resting on #38) integral to the exterior perimeter of the flange.  The claim does not positively claim the plant or the plant container.  In addition, the claim doesn’t claim the position or orientation of the insert in relation to the container.  The claim language states that there is a sloping sidewall from a top end downward, but the claim does not require a structural relationship between the insert and the container with a particular or explicit orientation.  
Brokamp teaches an external circumferential flange (Brokamp Fig. 4 horizontal portion of #52 at the bottom of the sloping sidewall), but is silent on a plurality of fins symmetrically constructed under the shelf, the fins thereby forming a plurality of water channels.  However, Deutschmann teaches a plurality of fins symmetrically constructed under the shelf (Deutschmann Fig. 1 #35), the fins thereby forming a plurality of water channels.  It would have been obvious to one of ordinary skill in the art to modify the teachings of Brokamp with the teachings of Deutschmann before the effective filing date of the claimed invention to ensure spacing and/or to prevent sweating as taught by Deutschmann (Deutschmann Col. 6 line 36; Col. Col.5 line 32).  The modification is merely the application of a known technique to a known device ready for improvement to yield predictable results.
Brokamp as modified teaches a collar, but is silent on (d) an interface structure, comprising a mouth formed by a right leg and a left leg, both legs connected at their upper ends to a horizontal ledge, the ledge further having an upwardly extending, circular collar.  However, Hobson teaches an interface structure, comprising a mouth formed by a right leg and a left leg, both legs connected at their upper ends to a horizontal ledge, the ledge further having an upwardly extending, circular collar (Hobson Fig. 1 #37 left and right leg; #36 horizontal ledge; #1 #31 or #33 circular collar, applicant doesn’t claim direct contact).  It would have been obvious to one of ordinary skill in the art to further modify the teachings of Brokamp with the teachings of Hobson before the effective filing date of the claimed invention for application to a circular containers as taught by Hobson (Hobson Fig. 1 #11).  The modification is merely the simple substitution of one known element for another to obtain predictable results and/or the application of a known technique to a known device ready for improvement to yield predictable results.
Regarding Claim 2, Brokamp as modified teaches the plurality of openings comprise oblong holes, oblong slots, and circular apertures (Brokamp Fig. 4 and 5 #58 and #60), all symmetrically spaced and arranged circumferentially around the top end, so as to effectuate aeration of the roots of a plant simultaneously located within the same plant container as the watering insert.
Regarding Claim 3, Brokamp as modified teaches a rod having a float attached to a first end, and a water level indicator attached to its second end, is inserted with the first end downward, lengthwise into the cylindrical pipe (Brokamp Fig. 4 #70 and #68).
Regarding Claim 4, Brokamp as modified teaches upon addition of a quantity of water through the pipe thereof, there is formed a water reservoir within the confines of the watering insert (Brokamp Fig. 4 water under #60 and in pipe #64), and simultaneously, creates bottommost water pressure within the watering insert.
Regarding Claim 5, Brokamp as modified teaches an overflow orifice is constructed at a specific level into the sidewall of the watering insert, such that any excess water flowing outward through the orifice forms an air gap underneath the surface of the top end. (Deutschmann Fig. 1 #27). It would have been obvious to one of ordinary skill in the art to further modify the teachings of Brokamp with the teachings of Deutschmann before the effective filing date of the claimed invention for aeration as taught by Deutschmann.  The modification is merely the application of a known technique to a known device ready for improvement to yield predictable results.
Regarding Claim 6, Brokamp as modified teaches wherein, upon placement of the apparatus into the interior of a plant container and filling of a quantity of soil or growing medium into the plant container (Brokamp Fig. 1 #52 and “granulated clay”), there is created an increased weight upon the shelf, which results in anchoring and stabilizing the watering insert upon the interior floor of the plant container (inherent result in the claimed operation of Brokamp; Brokamp is capable of the claimed functions).
Regarding Claim 7, Brokamp as modified teaches wherein, (a) upon placement of the apparatus onto the floor of a plant container, (b) placement of a quantity of soil or growing medium about the entirety of the sloping sidewall of the watering insert, and (c) addition of a quantity of water via the pipe, there is thereby created a wetted area for watering of the roots of a plant inserted therein. (Brokamp Fig. 1 #52 and “granulated clay”; inherent result in the claimed operation of Brokamp; Brokamp is capable of the claimed functions)
Regarding Claim 8, Brokamp as modified wherein, (a) upon placement of the apparatus onto the floor of a plant container (b) placement of a quantity of soil or growing medium about the entirety of the sloping sidewall of the watering insert, and (c} addition of a quantity of water via the pipe, said water channels allow stored water to escape there is thereby created a wetted area for watering of the roots of a plant inserted therein. (Brokamp Fig. 1 #52 and “granulated clay”; inherent result in the claimed operation of Brokamp; Brokamp is capable of the claimed functions).
Regarding Claim 9, Brokamp as modified teaches wherein a section of material is permanently attached to the edges of the ledge, the left leg, and right leg of the interface structure, thereby sealing the mouth to the interior wall of a plant container. (Brokamp #52 and Hobson Fig. 1 #17).
Regarding Claim 11, Brokamp as modified teaches said upper surface comprises a mesh-like material. (Brokamp top of #60 has apertures #58, these openings satisfy “mesh-like”).
Regarding Claim 12, Brokamp as modified appears to teach the outer diameter of the flange is approximately two (2.0) inches less than the interior diameter of a 3- gallon plastic bucket (Brokamp Fig. 1 #52 and #10).  However, Brokamp is silent on explicitly teaching the claimed values.  It would have been obvious to one of ordinary skill in the art to further modify the teachings of Brokamp before the effective filing date of the claimed invention since the modification is merely an obvious engineering design choice derived through routine tests and experimentation to optimize the design and/or an obvious change in size [In re Rose, 220 F.2d 459, 463, 105 USPQ 237, 240 (CCPA 1955)] for efficient air circulation.  In addition, there is no support or criticality in the specification for the claimed values.
Regarding Claim 13, Brokamp as modified teaches having a means for attaching various plant nurturing devices and accessories proximate the mouth of the interface structure. (Hobson Fig. 1 #26 and #38).

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 4,212,134 to Brokamp in view of U.S. Patent No. 5,107,621 to Deutschmann and U.S. Patent No. 4,916,858 to Hobson as applied to claim 1 above, and further in view of Japanese Patent JP 04367489A to Moriwaki.
Regarding Claim 14, Brokamp as modified is silent on having the watering insert apparatus constructed with a black color for prevention of algae growth. However, Moriwaki teaches the general knowledge of one of ordinary skill in the art that it is known that black carbon coating prevents algae (Moriwaki title).  It would have been obvious to one of ordinary skill in the art to further modify the teachings of Brokamp with the teachings of Moriwaki before the effective filing date of the claimed invention to prevent sunlight entry as taught by Moriwaki.  The modification is merely the application of a known technique to a known device ready for improvement to yield predictable results.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The cited prior art of record is a teaching of general knowledge of one of ordinary skill in the art with regard to container inserts with a cup structure and an inverted cup structure:
U.S. Patent No. 2,834,153; U.S. Patent No. 4,270,309; U.S. Patent No. D328,725; U.S. Patent No. 5,168,664; U.S. Patent No. D463,323; U.S. Patent Pub. No. 2011/0000130; U.S. Patent Pub. No. 2011/0120000; U.S. Patent Pub. No. 2011/0308152; U.S. Patent Pub. No. 2018/0125013.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREA M VALENTI whose telephone number is (571)272-6895. The examiner can normally be reached Available Monday and Tuesday only, eastern time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREA M VALENTI/Primary Examiner, Art Unit 3643                                                                                                                                                                                                        



22 August 2022